Citation Nr: 1448340	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), agoraphobia, a panic disorder, and a depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1989 to January 1996.  He also had active duty for training from July 1988 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006, April 2008, and August 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran was initially represented by the Texas Veteran's Commission, but he changed representation to Disabled American Veterans in September 2014.  The appropriate VA forms are associated with the claims file, and the Board acknowledges this change.

The April 2008 rating decision indicates that the psychiatric issue on appeal is depression.  However, review of the claims file shows that the Veteran has been diagnosed with other psychiatric disorders, including agoraphobia and panic disorder.  The Veteran has also filed appeals for PTSD over the years.  Therefore, the Board has recharacterized the issue on appeal to service connection for an acquired psychiatric disorder, to include depressive disorder, PTSD, agoraphobia, and panic disorder, as is reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Finally, the Board notes that the Veteran had initially included a claim for an increased evaluation for his finger disorder in his appeal.  However, he then withdrew this claim in his June 2010 VA 9 form.  Since that time, the Veteran has re-filed a claim for his finger disorder; however, it is being adjudicated separately and is not currently before the Board.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
The issues of entitlement to service connection for a left knee disorder, a right knee disorder, sleep apnea, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for left and right knee disorders were initially denied in a January 1997 rating decision.  The Veteran did not appeal that decision, and new and material evidence was not submitted within one year of the issuance of the decision.

2.  The evidence received since the final January 1997 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for a left knee disorder and a right knee disorder.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied service connection for a left knee and a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).
 
2.  The evidence received subsequent to the January 1997 rating decision is new and material, and the claims for service connection for a left knee and a right knee disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO first considered and denied the Veteran's claims for service connection for a left knee and a right knee disorder in a January 1997 rating decision.  In particular, the RO found no chronic or current knee disorders.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the January 1997 rating decision is final.

The Veteran subsequently filed an unsigned application to reopen his claims in March 1998.  This claim was not adjudicated, and the Veteran again filed an application to reopen his knee claims in February 2006.  

The RO denied the Veteran's claim to reopen in an August 2006 rating decision, finding that there was no new and material evidence of record to reopen the claims.  The Veteran was notified of the decision and of his appellate rights.  In July 2007, the Veteran submitted a statement in support of his claims requesting that the RO reopen his knee disorder claims and noted that he would submit additional evidence for his knee claims.  

The RO then issued another rating decision addressing the Veteran's knee claims in April 2008, which again denied the Veteran's claims due to a lack of new and material evidence, which the Veteran then timely appealed.  

Upon review of the claims file, the Board finds that the evidence received since the final January 1997 rating decision includes lay statements reporting that the Veteran's knee pain began in service as well as a statement from a retired medical treatment platoon sergeant who treated the Veteran during service.  The retired medical treatment platoon sergeant offered a positive nexus statement regarding the Veteran's knee disorders and his service.  This evidence was not considered at the time of the January 1997 rating decision and includes a medical opinion regarding the etiology of the knee disorders. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for a left knee disorder and a right knee disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened.


REMAND

The Board finds that a remand is necessary in this case for further development.  

First, the Board notes that medical records relevant to the Veteran's knee disorders are not associated with the claims file.  The Veteran reported treatment with a private primary care physician for his knees in 1997 at his April 2014 VA examination.  He also submitted a medical release form for Dr. M.T. (initials used to protect privacy) in October 2013 and requested that VA obtain these records.  As such, these records should be obtained and associated with the claims file.  Further, the Veteran should be afforded a new VA examination, which specifically addresses the Veteran's diagnosis of chondromalacia, as well as the statement by retired medical treatment platoon sergeant, D.M.

Second, with regard to the Veteran's sleep apnea claim, a new VA examination should be obtained.  While the Veteran was previously afforded an examination in April 2014, that examiner did not address the Veteran's testimony or lay statements discussing the Veteran's symptoms since service.  As such, a new examination is required, which will address all evidence of record.

Finally, a VA examination for the Veteran's acquired psychiatric claim should be obtained as the Veteran has offered personal testimony, as well as lay statements, stating that his acquired psychiatric disorder began while in service.  The Veteran has also offered testimony that he suffers from depression, which began in service due to his weight gain and resulting discharge from service.  The Veteran's DD 214 form reflects that the Veteran was discharged from service due to weight control failure.  As such, a VA examination should be obtained.  Any outstanding medical records for the Veteran's acquired psychiatric disorder should also be obtained, to include from any private treating doctor in 1998, as the Veteran testified to at his March 2010 direct review officer hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination, any relevant medical records, to include any private treating doctors for the Veteran's knee disorder in 1997, any private treating doctors for the Veteran's depression in 1998, and Dr. M.T.  

Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  

All information obtained should be made part of the file, and all attempts to secure this evidence should be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the nature and etiology of any bilateral knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

The examiner should opine as to whether it is at least as likely as not any diagnosed bilateral knee disorder is causally or etiologically related to the Veteran's military service.  

The examiner should specifically address the Veteran's diagnosis of chondromalacia in his or her opinion.  The examiner should also specifically address the Veteran's personal testimony and lay statements regarding his knee disorders, to include the statement by D.M., the Veteran's medical treatment platoon sergeant, who opined that the Veteran's knee disorders were related to service, but offered no rationale for that opinion.

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

The examiner should opine as to whether it is at least as likely as not any sleep apnea is causally or etiologically related to the Veteran's military service.  

The examiner should specifically address the Veteran's personal testimony as well as the numerous lay statements noting that symptoms of the Veteran's sleep apnea began while in service.

It should also be noted that the Veteran was discharged from service due to weight control failure.  This fact should be specifically addressed in the examiner's report and opinions.

4.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorders that may be present, to include depressive disorder, PTSD, agoraphobia, and panic disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

The examiner should opine as to whether it is at least as likely as not any diagnosed acquired psychiatric disorder is causally or etiologically related to the Veteran's military service, to include his in-service weight gain and subsequent discharge as a result of that weight gain.  

The examiner should also provide an opinion regarding whether any diagnosed acquired psychiatric disorder is caused or aggravated by the Veteran's service-connected disabilities.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


